Exhibit 99.1 Forward-Looking Statements This presentation may contain forward- looking statements regarding financial performance, business prospects, growth and operating strategies.For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. *Based on price at the close of business on April 30, 2010 at $22.00 per share **Total assets and deposits as of March 31, 2010 ***Horizon closing two branches by September 30, 2010 Horizon’s Corporate Profile •Shares Outstanding 3.3Million •Market Cap*$72.3 Million •Total Assets**$1.3 Billion •Total Deposits**$ 874 Million •Branches***23 •Ownership –Insiders 10% –Employee Benefit Plans15% –Institutional & Mutual Funds22% Horizon’s Locations American Trust & Savings Acquisition •Purchase & Assumption –Assets ≈ $110 million –Deposits ≈ $99 million •Financial –Accretive to earnings –Payback is less than three years –Low risk - asset quality and core deposits Source: UniformBank Performance Reports.Indiana and Michigan are state averages for all insured commercial banks.National is all insured commercial banks with assets between $1 billion and $3 billion. Horizon More Profitable Than State & National Peers As Measured By Return On Average Assets 1/2 1/2 1/2 1/2 1/2 1/2 Source of Ratings: www.bauerfinancial.com - Telephone: 800.388.6686 Star Ratings as of December 31, 2009 and through April 16, 2010 Horizon is a Top Rated Bank •Indiana –Horizon –Centier –1st Source –La Porte Savings –First Midwest –Peoples Bank –Citizens Financial –Standard Bank •Michigan –Chemical –Flag Star –Edgewater –New Buffalo Savings •Big Banks –Chase Bank USA –Bank of America –5th 3rd –PNC –Wells Fargo Record Earnings - Ten Consecutive Years CAGR 10.29% Improving Net Interest Margin Peer Data Source: KBW Report dated March 2010 covering Indiana Publicly Traded Banks; peer data represents a peer average and is as of December 2009for all periods reviewed. Horizon Exceeds Peer Average for Efficiency Steady Asset Growth CAGR 10.1% CAGR 9.23% Core Deposit Growth Loan Quality Sound Credit Culture •Team of Seasoned Underwriters –Average Tenure > 20 years •Primarily an In-Market and Full Recourse Lender •Predominately a Secured Lender •Retail & Small Business Focus –Average Commercial Loan Size Approximately $250,000 •We Manage Lending Limits –House Limit $10 million –Legal Limit > $18 million –Five Loan Relationships with Balances > $5 million “Low Percentage” of Development Loans As a Percent of Total Commercial Loans at December 31, 2009 Dollars in Millions Diversity in Non-Performing & Real Estate Owned Non Performing and REO By Classification at December 31, 2009 Dollars in Millions Horizon Loan Charge-Offs Comparable to Peer Source: Custom group of 18 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Reports. 1st Qtr Horizon Builds Loan Loss Reserve Horizon Outperforms Peer Group Non-Performing Loans Plus OREO to Gross Loans Plus OREO Source: Custom group of 18 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Reports 1st Qtr Invest in Horizon Horizon is Highly Regarded In Our Communities •Nine out of Ten Customers - Would Refer a Friend •Best Bank - The News Dispatch Readers Poll -Nine out of Last Ten Years •Best Trust Company - NW Indiana Business Quarterly •Best Place to Work - NW Indiana Business Quarterly •Family Friendly Work Policies - Clarian Award •Ranked in the Top 200 Community Banks for Financial Performance - US Banker Magazine - June Horizon’s Compensation Is Fair To All Stakeholders •Say on Pay •Bonus Plans Directionally Aligned with Shareholder’s Interests •Horizon Pays Shareholders First –No bonuses if earnings fall below a multiple of approximately 1.5x dividends plus holding company fixed costs •Independent Director Compensation Committee •Third Party Consultant and Engaged Directly by Director’s Compensation Committee Horizon has Stable Performance & Growth •Earnings Growth for Ten Consecutive Years •Diversified Revenue Streams •Efficient Operations •Lake Michigan Corridor Primed for Growth •Super Regional Banks Cutting Back - Market Share Opportunities •Opportunities Increasing for Healthy Banks Horizon Bancorp* Avg. - Indiana Banks** Dividend Yield 3.5% 2.3% Price to Book 69.2% 79.2% Price to Tangible Book 75.1% 87.5% Price to Earnings (LTM) 9.2x 16.1x *Horizon Bancorp data as of March 31, 2010 **Peer Data Source: KBW Report as ofMarch 2010 Covering Indiana Publicly Traded Horizon is an Attractive Value Horizon Outperforms Bank Index - One Year Horizon Outperforms Bank Index - Ten Years A NASDAQ Traded Company - Symbol HBNC
